                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION




  SEVERIN FREDRIK GISLASON,
                                                    CV 18–96–H–BMM–JTJ
                       Plaintiff,

        vs.                                           ORDER

  MONTANA DEPARTMENT OF
  CORRECTIONS and MONTANA
  STATE PRISON,

                       Defendants.

      Plaintiff Severin Gislason is a state prisoner proceeding without counsel.

Gislason filed a proposed Complaint (Doc. 1) along with another inmate and a

motion to proceed in forma pauperis. (Doc. 2.) The case was severed and Gislason

was required to file a copy of his jail or prison trust account statement for the six-

month period immediately preceding the submission of his Complaint as required

by 28 U.S.C. § 1915(a)(2) on or before November 2, 2018. (Doc. 3.) No account

statement has been filed.




                                          -1-
                                             
      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on November 27, 2018, recommending Plaintiff

Severin Gislason’s motion to proceed in forma pauperis be denied. (Doc. 5.)

      The Court has reviewed Judge Johnston’s Findings and Recommendations

de novo. The Court finds no error in Judge Johnston’s Findings and

Recommendations, and adopts them in full.

      Accordingly, IT IS ORDERED:

      1.    Gislason’s Motion to Proceed in Forma Pauperis (Doc. 2) is

DENIED.

      2.    The Clerk of Court is directed to close the case and enter judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure if Gislason fails to

pay the $400.00 filing fee within 30 days of this Order.

      3.    The Clerk of Court is further directed to have the docket reflect that

the Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

Procedure that any appeal of this decision would not be taken in good faith.

      4.    At all times during the pendency of this action, Mr. Gislason shall

immediately advise the Court of any changes of address and its effective date.

Failure to file a Notice of Change of Address may result in the dismissal of the

action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).


                                       -2-
                                          
DATED this 10th day of December, 2018.




                             -3-
